Citation Nr: 1033311	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  09-09 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
neurogenic bladder with sphincter damage as a result of a surgery 
performed at a Department of Veterans Affairs (VA) medical 
facility in May 2006.


REPRESENTATION

Appellant represented by: Heather E. Vanhoose, ESQ


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1963 to March 1965.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

The Veteran has indicated during the course of the appeal that he 
believes he is entitled to compensation for erectile dysfunction 
as a result of the May 2006 surgery performed at a VA medical 
facility.  However, only the issue of compensation for neurogenic 
bladder with sphincter damage as a result of such surgery has 
been adjudicated by the agency of original jurisdiction (AOJ).  

Therefore, a claim for compensation under 38 U.S.C.A. 
§ 1151 for erectile dysfunction as a result of a May 2006 
surgery performed at a VA medical facility has been raised 
by the record.  As such claim has not been adjudicated by 
the AOJ, the Board has no jurisdiction, and it is referred 
to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The Veteran sustained additional disability in the form of a 
neurogenic bladder with sphincter damage, including symptoms of 
complete urinary incontinence, as a result of a May 2006 VA 
surgical procedure.

2.  The Veteran's additional disability was not due to any fault 
on the part of VA in furnishing the May 2006 surgery, or any 
related treatment or subsequent surgeries. 

3.  Resolving all reasonable doubt in the Veteran's favor, his 
additional disability was the result of an event that was not 
reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
additional disability in the form of neurogenic bladder with 
sphincter damage status post prostatectomy as a result of a May 
2006 VA surgical procedure have been met.  38 U.S.C.A. § 1151 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.361 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision herein to grant compensation under 38 
U.S.C.A. § 1151 for additional disability in the form of 
neurogenic bladder with sphincter damage status post prostatectomy 
as a result of a May 2006 VA surgical procedure constitutes a full 
grant of the benefit sought on appeal, no further action is 
necessary to comply with the Veterans Claims Assistance Act of 
2000 and implementing regulations.

The Veteran claims that he sustained complete urinary 
incontinence after a May 2006 surgery by VA to treat his prostate 
cancer, as well as subsequent surgeries and treatment by VA for 
urinary incontinence.  He asserts that such condition is the 
result of negligence on the part of VA during these surgeries or 
treatment, or as result of inadequate notice of possible 
complications of the procedures.

When a veteran suffers a qualifying additional disability or 
death as the result of hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, or 
compensated work therapy program furnished by VA, compensation 
will be awarded in the same manner as if such additional 
disability or death were service-connected.  38 U.S.C.A. § 1151; 
38 C.F.R. § 3.361.  

To determine whether there is additional disability, the 
veteran's condition immediately before starting the VA care, 
treatment, examination, services, or program upon which the 
claims is based is compared to his or her condition after such 
care, treatment, examination, services, or program has stopped.  
Each involved body part or system will be considered separately.  
38 C.F.R. § 3.361(b).  

The evidence must show that VA's care, treatment, or examination 
actually caused additional disability or death.  Merely showing 
that a veteran received VA care, treatment, or examination and 
that he or she has an additional disability or died does not 
establish causation.  38 C.F.R. § 3.361(c)(1).  Care, treatment, 
or examination cannot cause the continuance or natural progress 
of a disease or injury for which the care, treatment, or 
examination was furnished unless VA's failure to timely diagnose 
and properly treat the disease or injury proximately caused its 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  
Further, additional disability or death caused by a veteran's 
failure to follow properly given medical instruction is not 
caused by care, treatment, or examination.  38 C.F.R. § 
3.361(c)(3).

For claims filed on or after October 1, 1997, as here, the 
additional disability or death must have been directly caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or a similar instance of fault on the part of VA.  38 
C.F.R. § 3.361(c),(d).  This standard will be met if VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider, or if VA furnished treatment, 
care, or examination without the informed consent of the veteran 
(or his or her representative).  There must be substantial 
compliance with the informed consent procedures as set forth in 
38 C.F.R. § 17.32.  Minor deviations from these procedures that 
are immaterial under the circumstances of a case will not defeat 
a finding of informed consent.  Consent may be express or implied 
as specified under 38 C.F.R. § 17.32(b), such as in emergency 
situations.  38 C.F.R. § 3.361(d)(1).

Alternatively, compensation will be awarded under 38 U.S.C.A. § 
1151 if additional disability or death was directly caused by an 
event not reasonably foreseeable.  Reasonable foreseeability is 
determined in each case based on what a reasonable health care 
provider would have foreseen.  The event need not be completely 
unforeseeable or unimaginable, but it must be one that a 
reasonable health care provider would not have considered to be 
an ordinary risk of the treatment at issue.  In determining 
whether an event was reasonably foreseeable, consideration will 
be given to whether it is the type of risk that a reasonable 
health care provider would have disclosed in connection with the 
informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 
3.361(d)(2).  

When there is an approximate balance of positive and negative 
evidence regarding any material issue, all reasonable doubt will 
be resolved in favor of the claimant.  38 U.S.C.A. § 5107; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
	
The Veteran has provided a detailed summary of his treatment and 
his contentions, including at a July 2009 Travel Board hearing.  
See also July 2009 letter, March 2009 substantive appeal (VA Form 
9), statements dated in June and July 2008, emails dated from 
August 2007 to February 2008.  The VA and private medical 
evidence of record is generally consistent with the Veteran's 
summary of the surgeries performed and the timing of his 
symptoms, as set forth below.  See, e.g., summaries as set forth 
in a December 2008 treatment record from Dr. Webster, a January 
2009 VA treatment record, and the February 2009 VA examination 
report.

The Veteran was diagnosed with prostate cancer at the Iowa City 
VAMC in August 2005.  He subsequently moved to South Carolina and 
was treated at the Columbia VAMC.  The Veteran was given five 
treatment options, and he chose a radical prostatectomy with 
nerve sparing because he was told that it gave him a better 
chance of not having as much incontinence and preserving his 
"manhood."  This procedure was performed at the Augusta VAMC  
in May 2006.  The Veteran began having chronic and complete 
urinary incontinence when the catheter was removed after this 
surgery.  He subsequently had several periods of bladder neck 
contractures, causing severe pain and spasms, requiring emergency 
treatment, as well as dilation and catheterization for several 
days at a time.

A year after the first surgery, in June 2007, the Veteran was 
unable to urinate.  He again sought treatment at the Augusta 
VAMC, where they attempted to dilate and told him that the 
bladder neck was closed.  A transurethral incision of the bladder 
neck (TUIBNC) was performed the next morning, and he had to wear 
a catheter for 20 days.  The Veteran's urinary incontinence 
continued to worsen after this surgery, and a catheter was again 
inserted two months later due to an inability to urinate.

The Veteran's prostate cancer subsequently returned, requiring 
radiation.  He was treated at the Rock Hill COBC for bladder 
spasms and diabetic complications associated with the radiation.  
Several months after these radiation treatments, the Veteran was 
again unable to urinate and sought treatment at the Columbia 
VAMC.  In May 2008, he underwent a laser surgery to correct a 
bladder contracture.  He began to have bleeding and clotting from 
the penis after this procedure.  Over the next five months, he 
had to be catheterized and dilated several more times both in the 
emergency room and at the Columbia VAMC.  

In the fall of 2008, the Veteran was referred to urology 
specialist Dr. W, whom he saw for the first time in December 
2008.  The Veteran had recently had a catheter removed after 
having worn it for over 100 days.  Dr. W subsequently recommended 
an AUS (artificial urinary sphincter) implant.  The Veteran 
consented, and the device was implanted in May 2009 and activated 
in June 2009.  The Veteran's urinary incontinence has 
significantly improved since this last procedure.

The Veteran asserts that he is entitled to compensation under 
38 U.S.C.A. § 1151 because there were some "problems" during 
the May 2006 surgery.  In particular, he points to a loss of 
blood requiring two transfusions, and an inability to locate 
nerve bundles posterior to the bladder because the prostate was 
too large.  He argues that VA providers should have informed his 
family members of such issues during surgery, one of whom had a 
power of attorney, and obtained consent before continuing with 
the surgery.  The Veteran admits that he was advised of the 
possible risks prior to this surgery, but he feels that they were 
not explained adequately.  In particular, he states that he was 
told that urinary incontinence could last for up to one year, but 
such condition continued for nearly three years.  

Concerning the June 2007 surgery, the Veteran states that the 
head of his penis was severely discolored and covered with blood 
after this surgery.  He testified that the VA surgeon told him 
that this was the "worst case" he had ever had to perform, in 
that it was necessary to make two cuts inside the penis to fit 
the camera/scope in.  The Veteran states that this was not 
documented in the treatment records, and that he was not informed 
beforehand that this procedure may be necessary.  

In regard to the May 2008 laser surgery, the Veteran states that 
he was told by VA providers that the presence of blood clots was 
normal, but a friend who is a physician and unspecified articles 
on the Internet indicate otherwise.  The Veteran further states 
that he has been told that the laser procedure should not have 
been performed so close to the completion of his radiation 
therapy, or 120 days, because there was insufficient time for 
healing prior to the surgery.

The Veteran further argues that VA has generally failed to 
provide appropriate treatment since his initial May 2006 surgery.  
He states that he was repeatedly told by VA providers that there 
was nothing more that could be done, and he was a "urological 
cripple."  Additionally, he testified that Dr. W told him that 
his urinary incontinence could have been corrected in September 
or October 2006.  The Veteran asserts that the VA surgeon who 
performed the May 2006 and June 2007 surgeries trained under Dr. 
W for several years and, therefore, she should have referred him 
to Dr. W immediately instead of continuing with further VA 
treatment.  

There is medical evidence of record pertaining to the level of 
care provided and the foreseeability of the Veteran's condition.  
In particular, a January 2006 VA treatment record indicates that 
the Veteran had previously decided on brachytherapy, but he was 
unsure and may be interested in a nerve-sparing radical 
prostatectomy.  An April 2006 record further indicates that the 
pros and cons of surgery and external beam radiation therapy 
(EBRT) were explained at length, and the Veteran chose the nerve-
sparing radical retropubic prostatectomy (RRP).

The operation report for the May 2006 surgery reflects that the 
Veteran complained of mild to moderate voiding symptoms, with 
urgency and urge incontinence for 2-3 months prior to the 
surgery.  A urodynamic study was performed and showed a 
neurogenic bladder with no detrusor contraction.  The operation 
report notes that, therefore, the Veteran was warned of the high 
likelihood of increased risk of incontinence and bladder neck 
contracture postoperatively.  He was further warned that he would 
likely require clean intermittent catheterization if he was not 
able to empty his bladder postoperatively, and that he may have a 
catheter in for a prolonged period.  The Veteran indicated that 
he still desired the surgery even understanding his increased 
risks.  VA treatment records dated the day before the surgery and 
the day of the surgery reflect similar findings and discussions 
with the Veteran, stating that the Veteran indicated his 
understanding and agreed to proceed with the surgery.  A pre-
operative note on the date of the surgery details the potential 
risks of surgery that were discussed with the Veteran.

The Veteran was afforded a VA examination in February 2009.  The 
examiner reviewed the claims file, and specifically the operative 
note from the May 2006 surgery, and noted that it included the 
information as set forth above.  The examiner further noted that 
the operative report indicated that the "path" report showed 
perineural invasion.  Based on this information, the examiner 
opined that the Veteran's complications "are an event not 
reasonably foreseeable, which proximally caused additional 
disability."  He further stated that the Veteran was informed of 
these risks of complications prior to his surgery, as noted in 
the claims file.  

In a March 2009 addendum, another VA examiner noted that the May 
2006 operative report reflected that the Veteran was found to 
have a neurogenic bladder prior to surgery, he was advised of the 
high likelihood of incontinence postoperatively, and the "path" 
reported showed perineural invasion by cancer in the prostate.  
This examiner opined that, given all of these considerations, it 
is less likely than not that the Veteran's neurogenic bladder and 
incontinence is "due to a fault of the VA."  He further opined 
that "this complication was reasonably foreseeable" and, 
according to the records, the Veteran was informed of the 
likelihood that his preoperative neurogenic bladder would worsen 
after the surgery.

In a July 2008 VA treatment record for a urology consult, a VA 
provider noted the Veteran's complaints of urinary incontinence.  
The provider indicated that he reviewed with the Veteran the 
surgery and treatment/medication (Rx) that he had received, and 
the potential for problems as he was having, noting that it seems 
that some of the Veteran's problems "may be more of his 
perception."

With respect to the May 2006 surgery itself, the operation report 
noted a loss of 1400 cc's of blood and recorded complications as 
"none."  A discharge summary indicates that the Veteran 
tolerated the procedure well and was discharged in good condition 
the next day.  Additionally, Dr. W noted in a December 2008 
treatment record that the May 2006 surgery was "apparently 
uneventful."   

A September 2008 letter provides a detailed description of the 
issues that made the May 2006 surgery "extremely challenging," 
as described by the attending VA surgeon.  The letter indicates 
that such issues made the entire surgery, such as nerve sparing 
and controlling bleeding, very difficult.  The surgeon indicated 
that she made a judgment call during the surgery that it would be 
safer from a cancer standpoint not to continue to try to excavate 
more of the nerves.  Additionally, the surgeon stated that the 
Veteran had three major risk factors for scar formation, 
including a damaged bladder muscle from polio many years earlier, 
the inability to place deep stitches in some areas due to the 
risk of blocking his abnormal kidney drainage, and a thin bladder 
lining caused by a median lobe.  She further stated that the 
addition of radiation therapy, which was required after surgery 
to control the cancer, increased the risk of scar tissue 
formation to ten times normal.  The letter indicates that the 
surgeon stated that the Veteran had "one of the most impressive 
combinations of conditions that can lead to scar tissue that she 
has ever seen."  She further indicated that there was no way 
that all of these conditions could have been predicted prior to 
the surgery so as to be able to warn the Veteran in advance.  In 
addition, the letter indicates that the attending VA surgeon 
agreed at that time that Dr. W was the only surgeon in the area 
who could reliably perform the type of reconstructive procedure 
needed to significantly improve the Veteran's situation.  

With respect to the June 2007 surgery, VA treatment records on 
the day prior to the surgery reflect that the Veteran signed an 
informed consent form, and that expectations for long-term 
bladder emptying were discussed.  The Veteran reported that he 
had stopped clean intermittent catheterization (CIC) because 
someone had told him to, although the provider could find no 
notes in this regard.  The Veteran was instructed to continue CIC 
twice daily at that time.  A cytoscopy demonstrated a pinpoint 
contracture which did not allow passage of the scope or wire.  A 
pre-operative note on the day of the surgery indicates that the 
nature of the procedure and the indications, alternatives, and 
potential risks and benefits were discussed with the Veteran, and 
he voiced understanding and agreed to proceed with the planned 
procedure.  A brief operative note indicates that a guide wire 
was passed through the contracture into the bladder, and it was 
technically difficult to initially adequately incise the scar 
tissue, but a resectoscope passed with ease after the procedure.  
Complications were recorded as "none."  A progress note 
indicates that the Veteran complained of a mild amount of pain at 
the tip of his penis the next day, but he was otherwise normal 
and felt fine.  There was minimal erythema at the tip of the 
penis, which was noted as likely secondary to meatal dilation 
during surgery.

With respect to the May 2008 laser surgery, a VA treatment record 
dated a few days before the surgery notes that the was agreeable 
to TUI/laser BNC and that he verbalized understanding of the risk 
of increased incontinence and a need for long-term regular CIC to 
maintain patency of the bladder neck and prevent recurrence.  
Records on the date of the surgery reflects that the risks of 
worsening of incontinence, recurrence of the contraction and need 
for self dilation and/or additional procedures, pain, bleeding, 
and infection were discussed, and that the Veteran signed an 
informed consent form.

In a January 2009 VA treatment record, the attending VA surgeon 
from the May 2006 surgery stated that the Veteran had developed 
recalcitrant bladder neck contractures, extremely painful 
radiation cystitis, and worsening of his urinary incontinence 
secondary to his treatment for prostate cancer.  She further 
stated that his repeated catheterization for his bladder neck 
contractures was particularly painful due to his radiation 
cystitis.

The Board forwarded the Veteran's claims file to a specialist 
with the Veteran's Health Administration (VHA) for clarification 
as to the issues on appeal.  In a May 2010 opinion, a VHA 
urologist opined that it is not at least as likely as not that 
the Veteran's voiding complaints after the May 2006 surgery were 
proximately caused by any instance of fault on the part of VA, to 
include in the May 2006 surgery.  The specialist reasoned that 
the operative note described routine surgical technique and 
principles to limit the formation for a bladder neck contracture.  
He explained that location and preservation of the neurovascular 
bundles remains an inexact science, and there is a 20 percent of 
incontinence and a 6-17 percent chance of bladder neck 
contracture with an RRP.  The specialist further opined that 
there was no instance of fault on the part of VA in the 
subsequent treatment, to include the June 2007 and May 2008 
surgeries and the timing of the referral to Dr. W.  He reasoned 
that these are well-known approaches to bladder neck 
contractures, and there appeared to be sufficient time between 
the Veteran's radiation therapy and his subsequent bladder neck 
surgery.  The specialist stated that the timing of the referral 
to Dr. W was appropriate because nothing could be done until the 
bladder neck was stabilized.  However, he noted that there was no 
signed document of record addressing any surgical complications.  
The specialist further opined that the Veteran's additional 
disability was not at least as likely as not proximately caused 
by an event not reasonably foreseeable in either the May 2006 
surgery or subsequent VA treatment or surgeries.  He did not 
provide any rationale for such opinion.  

Based on the entirety of the evidence of record, the Board finds 
that the Veteran's neurogenic bladder with sphincter damage, 
including symptoms of complete urinary incontinence, constitute 
an additional disability and was caused by the May 2006 VA 
surgery.  In this regard, the May 2006 operative report reflects 
that the Veteran had mild to moderate symptoms of urinary 
incontinence prior to the surgery, and the evidence reflects 
increased symptoms of complete urinary incontinence and multiple 
bladder neck contractures after the surgery.  

However, the weight of the evidence reflects that such additional 
disability was not caused by any fault on the part of VA.  While 
the Veteran's arguments in this respect have been considered, he 
is not competent to testify as to the cause of his additional 
disability, as such issue requires specialized knowledge, 
training, or experience.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992); Barr v. Nicholson, 21 Vet. App. 
303, 308 (2007).  As summarized above, both VA examiners and the 
VHA specialist, indicated that there was no instance of fault on 
the part of VA during the May 2006 surgery or subsequent 
treatment.  

Nevertheless, the evidence is in relative equipoise as to whether 
the Veteran's additional disability is the result of an event not 
reasonably foreseeable.  In particular, although the February 
2009 VA examiner opined that the Veteran's complications "are an 
event not reasonably foreseeable, which proximally caused 
additional disability" based on review of the operative note 
from the May 2006 surgery, another VA examiner opined in a March 
2009 addendum that the neurogenic bladder and incontinence were 
reasonably foreseeable based on the same report.  The VHA 
specialist also opined that such complications were not 
proximately caused by an event not reasonably foreseeable, 
without any supporting rationale.  However, the attending VA 
surgeon from the May 2006 surgery stated that the Veteran had 
"one of the most impressive combinations of conditions that can 
lead to scar tissue that she has ever seen," and that there was 
no way all of these conditions could have been predicted prior to 
the surgery so as to be able to warn the Veteran in advance.  The 
Board finds this statement to be highly probative, as it reflects 
the opinion of the attending surgeon during the primary procedure 
at issue.  

For the foreoing reasons, and resolving all reasonable doubt in 
the Veteran's favor, the Board finds that his additional 
disability of neurogenic bladder with sphincter damage, to 
include symptoms of complete urinary incontinence, is a result of 
an event not reasonably foreseeable during the May 2006 surgery.  
Accordingly, compensation is warranted under 38 U.S.C.A. § 1151.  
See 38 C.F.R. § 3.361(d)(2).  
 

ORDER

Compensation under 38 U.S.C.A. § 1151 for neurogenic bladder with 
sphincter damage status post prostatectomy is granted.




____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


